AO 245B (CASDRev. 02/18) Judgment in a Criminal Case


                                         UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                                        JUDGMENT IN A CRIMINAL CASE
                                    v.                                         (For Offenses Committed On or After November 1, 1987)
  JUAN CARLOS GOKU CASTILLO-MAYORAL (1)
                                                                                  Case Number:          3: l 8-CR-03541-BTM

                                                                               Ray Antonio Estolano
                                                                               Defendant's Attorney
REGISTRATION NO.                    76804-298
D -
THE DEFENDANT:
/ZI pleaded guilty to count(s)                1 of the Information.
D    was found guilty on count(s)
     after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title and Section   I   Nature of Offense                                                               Count
     8:1324(A)(l)(A)(li), (V)(li), (A)(l)(B)(I) - Transportation Of Certain Aliens For Financial Gain and    1
     Aiding and Abetting




     The defendant is sentenced as provided in pages 2 through                             2          of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D    The defendant has been found not guilty on count(s)

 ~~~2                                                                    ~            dismissed without on the motion of the United States.
                  ~~~~~~~~~~~~~~~




 ~    Assessment: $100.00
       Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
      waived and remitted as uncollectible.
      JVTA Assessment*: $5000 Waived
      -
      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ~  No fine                D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                                November 6 2018
                                                                                Date of Imposition of Sentence




                                                                                UNITED STATES DISTRICT JUDGE




                                                                                                                          3: l 8-CR-03541-BTM
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                JUAN CARLOS GOKU CASTILLO-MAYORAL (1)                                    Judgment - Page 2of2
CASE NUMBER:              3: 18-CR-03541-BTM

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Six (6) months as to count I.




                                                                              HON. BARRY TED MOSKOWITZ
                                                                              UNITED STATES DISTRICT JUDGE
 D     Sentence imposed pursuant to Title 8 USC Section l 326(b ).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D    at                              A.M.              on
       D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       0     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                 3: 18-CR-03541-BTM
